Citation Nr: 1122301	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  06-27 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability evaluation greater than 20 percent for degenerative disc disease (DDD) of the cervical spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to February 1979, March 2002 to June 2002, and March 2003 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted an initial 10 percent disability evaluation effective January 13, 2005.  The Veteran appealed the initial rating and in a March 2009 rating decision, the RO increased his disability evaluation to 20 percent from January 13, 2005 to November 29, 2006, assigned a temporary 100 percent rating from November 29, 2006 to March 31, 200, and assigned a 20 percent evaluation beginning April 1, 2007.  

In January 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and so the Veteran could undergo a VA examination.  


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's DDD of the cervical spine has manifested by, at worst, forward flexion of the cervical spine to 20 degrees.  It has not been productive of any incapacitating episodes within the past 12 months.   


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for DDD of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5003, 5242, 5243 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

The RO issued a predecisional notice letter for the Veteran's original claim for service connection in October 2005.  His service connection claim was granted and he appealed the downstream issue of the initial disability rating assigned.  Since the underlying claim has been more than substantiated, it has been proven, § 5103(a) notice is no longer required because its intended purpose has been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice in this case.  A follow up letter was issued in April 2006, which informed him of the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  The Veteran's claim was readjudicated in the March 2009, April 2009, and February 2011 SSOCs.  

B. Duty to Assist

The Board finds that the duty to assist provisions of the VCAA have been met with respect to the issues on appeal.  All available service treatment records (STRs) have been obtained and associated with the Veteran's claims folder.  Further, all relevant treatment records adequately identified by the Veteran have been procured and associated with his claims folder.  He underwent VA examinations in November 2005, April 2009, April 2010.  This case was remanded in January 2010 so that additional VA records could be obtained and the Veteran could undergo another VA examination, which he did in April 2010.  The RO obtained his current treatment records.  Thus, the Board is satisfied that there was substantial compliance with its  remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran in the development of his increased evaluation claim.  Under the circumstances of this case, additional efforts to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II.  Increased Evaluation Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2010).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1 (2010); Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran asserts that he is entitled to a higher rating for his service-connected DDD of the cervical spine.  It was initially evaluated as 10 percent disabling effective January 13, 2005, the day after he separated from service.  A March 2009 rating decision granted a 20 percent evaluation retroactive to that date.  

There are three applicable Diagnostic Codes for the Veteran's cervical spine disability.  First, DC 5243, intervertebral disc syndrome, is applicable because he has a diagnosis of DDD.  Under DC 5243, the disability may be evaluated using the General Rating Formula for Diseases and Injuries of the Spine which is discussed below, or using the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes which provides for a 20 percent evaluation when the Veteran has incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  

For purposes of assigning evaluations under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1 (2010).  There is no evidence of record indicating the Veteran has ever had an incapacitating episode due to his cervical spine disability.  Further, at his April 2010 VA examination, the examiner specifically found that the Veteran has not had incapacitating episodes that required physician-prescribed bed rest in the past 12 months.  Therefore, the Formula for Rating Intervertebral Disc Syndrome does not apply.  

Second, DC 5003, degenerative arthritis, is also applicable.  However, the maximum evaluation available under this DC is 20 percent.  38 C.F.R. § 4.71a.  As the Veteran has a 20 percent evaluation, it is more favorable to him to be evaluated using DC 5242, which provides for a 30 percent evaluation.  Therefore, DC 5003 will not be applied in this case.  

Lastly, under DC 5242, degenerative arthritis of the spine, the disability is evaluated using the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  A 20 percent evaluation is warranted when the forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent evaluation is warranted when the forward flexion of the cervical spine is 15 degrees or less; or, there is favorable ankylosis of the entire cervical spine.  38 C.F.R. 4.71a.  Neurological manifestations of a spine disability are entitled to separate evaluation under the appropriate DC.  Id. at Note 1.  The Board will limit its analysis to DC 5242 because, as discussed above, the other DCs are either inapplicable or less favorable to the Veteran.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The U.S. Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010). 

The Veteran contends that his DDD of the cervical spine is more severe than 
reflected by his current 20 percent disability rating.  

In November 2005, the Veteran underwent a VA spine examination.  He reported constant pain and spasm.  He had experienced three flare ups in the past year that lasted for one month each.  He reported staying home from work as a result of neck and shoulder pain.  Upon examination, his forward flexion was 40 degrees, his extension was 60 degrees, right and left lateral flexion were 20 degrees bilaterally, right rotation was 70 degrees, and left rotation was 50 degrees.  He had pain during all ranges of motion, with a slight increase in pain with repetitive motion.  There was no increased weakness, decreased endurance, incoordination, or decreased range of motion following repetitive testing.  

Before undergoing cervical spine surgery in November 2006, a preoperative report showed that he had a combined forward flexion and extension of over 80 degrees.  

In April 2009, the Veteran underwent a second VA spine examination.  This was his first VA examination following his November 2006 anterior cervical discectomy and fusion at C6-C7.  He reported muscle spasm in his neck and tingling and numbness in his hands.  He reported daily flare ups of neck spasm that lasted for approximately 2 to 3 seconds each with stiffness following the flare up.  He denied radiating pain.  Upon examination, his forward flexion was 20 degrees.  His extension was 45 degrees.  His right lateral flexion was 30 degrees.  His left lateral flexion was 35 degrees.  His right and left rotation was 70 degrees bilaterally.  He had pain at all endpoints of motion.  Following repetitive testing, there was no change in his range of motion.  He did not have weakness, decreased endurance, incoordination, or change in range of motion following repetitive testing.  

In April 2010, the Veteran underwent a third VA spine examination.  He reported chronic pain for which he took ibuprofen which relieved about 50 percent of his pain.  He used a home traction device.  He reported monthly flare ups of sharp pain that lasted several seconds.  Upon examination, his forward flexion was 40 degrees.  His extension was 35 degrees.  His right lateral flexion was 40 degrees.  His left lateral flexion was 35 degrees.  His left and right rotation was 80 degrees bilaterally.  He did not experience pain, and the examiner attributed loss of range of motion to the Veteran's November 2006 neck surgery.  The examiner stated that the Veteran did not have ankylosis.  During repetitive testing, he had no pain, incoordination, weakness, decreased endurance, or decreased range of motion.  The examiner stated that the Veteran was high-functioning because he lived alone, took care of his house, did outdoor work, and had a full time job.  

The evidence of record does not support a 30 percent evaluation under DC 5242 because his forward flexion is not 15 degrees or less and he does not have ankylosis of the cervical spine.  38 C.F.R. § 4.71a.  

As discussed above, at worst, the record shows that the Veteran's forward flexion was 20 degrees in April 2009.  This does not meet the criteria for a 30 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, which requires that forward flexion be 15 degrees or less.  Id.  Further, at the November 2005, April 2009, and April 2010 examinations, the physician concluded that he did not have functional impairment due to weakness, decreased endurance, incoordination, or change in range of motion after repetitive testing.  Therefore, he is not entitled to an increased evaluation based upon functional impairment.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Nowhere in the record is it noted that the Veteran has ankylosis.  Ankylosis, favorable or unfavorable, is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  As the Veteran is able to move his neck, by definition, he does not have ankylosis.  Further, the April 2010 VA examiner stated that he did not have ankylosis.  

The Veteran has not met the requirements for a higher rating at any time since the effective date of his award, so the Board may not stage his rating.  Fenderson, 12 Vet. App. at 125-26.  Based on this record, and for reasons stated above, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for cervical spine DDD.  

The record shows that the Veteran has complained of radiculopathy on several occasions and has been diagnosed with carpal tunnel syndrome.  Initially, the record was unclear as to whether these conditions were caused by his service connected DDD.  In January 2010, the Board remanded this case so that a physician could provide an opinion as to whether the Veteran had any neurological impairments due as a result of his DDD.  At his April 2010 VA examination, he denied numbness and tingling in all four extremities.  The examiner concluded that no nerves were affected by paralysis, that the Veteran did not have radiculopathy, and that he had equal strength, sensation, and reflexes in both upper extremities.  Further, he did not have bowel or bladder symptoms.  Based upon the examiner's opinion, the Veteran is not entitled to a separate evaluation for associated neurological abnormalities.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

Having carefully considered the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and the appeal is denied.  38 U.S.C.A. § 5107(b).   

III.  Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (2010).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's DDD is inadequate.  It does not appear that the Veteran has an "exceptional or unusual" disability; he disagrees with the assigned evaluation for his level of impairment.  In other words, he has no unusual symptomatology that is not captured by the criteria set forth in the rating schedule.  The Board finds that the Veteran's symptoms of limitation of motion and pain are adequately captured by DC 5242.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.

IV. Total Rating Based Upon Individual Unemployability (TDIU)

Lastly, the Board has considered whether the Veteran is entitled to a TDIU.  The Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the Veteran or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a service-connected disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. 

In this case, the evidence does not show that the Veteran's DDD has caused unemployability.  At his November 2005 examination, it was noted that he worked as a diesel truck technician.  At his April 2009 examination, it was noted that he worked as a maintenance technician at a trucking and leasing company.  At his April 2010 examination, it was noted that he worked as a mechanical supervisor, and that his neck did not interfere with his occupational function or activities of daily living.  The record shows that the Veteran is employed full-time.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

A disability evaluation greater than 20 percent for DDD of the cervical spine is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


